UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-134568 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-4711443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 218 N. Broadway, Suite 204 Tyler, Texas 75702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 903- 595-4139 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes ¨ No x . There were 33,660,801 shares of the registrant's common stock outstanding as of May 11, 2011. 1 EXPLANATORY NOTE The Company is filing this Amendment No. 1 on Form 10-Q/A (the “Amended Filing”) to its Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2011 (the “Original Filing”) filed with the Securities and Exchange Commission (“SEC”) on May 16, 2011 to amend and restate the consolidated financial statements and related disclosures for the fiscal quarter ended March 31, 2011 as discussed in Note 3 to the accompanying restated consolidated financial statements. 1.Background of the Restatement On August 4, 2011, the Company’s Board of Directors, serving its role as audit committee, concluded, based on the recommendation of management, that the previously issued consolidated financial statements for the year ended December 31, 2010 included in the Company’s Annual Report on Form 10-K filed with the SEC on March 31, 2011, and the quarterly period ended March 31, 2011 included in Original Filing should not be relied upon because the Company failed to record a warrant derivative liability and to incorporate non-cash charges resulting from required adjustments to certain outstanding warrants issued in conjunction with an equity offering in 2007 (the “Warrants”). An explanation of the errors and their impact on the Company’s consolidated financial statements is contained in Note 3 to the consolidated financial statements contained in Item 1 of this report. The following is a brief summary of the accounting error: The Company assessed its Warrantsunder the FASB Emerging Issues Task Force’s Issue No 07-5, “Determining Whether an Instrument (or Embedded Feature) is Indexed to an Entity’s own Stock” (“EITF 07-5”), now codified in ASC 815-40 which was effective January 1, 2009.EITF 07-5 provides guidance as to assessing equity versus liability treatment and classification for equity-linked financial instruments, including stock purchase warrants. The Company did not properly assess the impact of certain anti-dilution provisions in the Warrants.The anti-dilution provisions of the Warrants require an adjustment to the number of shares of common stock issuable upon exercise of the Warrants and the exercise price of the Warrants in the event the Company issues common stock, non-excluded options, or securities convertible into or exercisable for common stock, at a price per share lower than such exercise price, resulting in liability treatment and classification of such Warrants. The reset provision contained in these Warrants was triggered by the issuance of non-excluded stock options on December 24, 2010 and was reset again upon the issuance of common stock to a third party on March 1,2011.It was determined that the effect of these misstatements were material to the annual report on Form 10-K for the year ended December 31, 2010 and the quarterly report on Form 10-Q for the quarter ended March 31, 2011. 2.Internal Control Considerations Management determined that there was a deficiency in its internal control over financial reporting that constitutes a material weakness, as discussed in Part I — Item 4 of the Amended Filing. A material weakness in internal control over financial reporting is defined in Section 210.1-02(4) of Regulation S-X as a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim consolidated financial statements will not be prevented or detected on a timely basisFor a discussion of management’s consideration of the Company’s disclosure controls and procedures and the material weakness identified, see Part I — Item 4 included in this Amended Filing. For the convenience of the reader, this Amended Filing sets forth the Original Filing as modified and superseded where necessary to reflect the restatement. The following items have been amended as a result of, and to reflect, the restatement: • Part I—Item 1. Consolidated Financial Statements; • Part I—Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations; and • Part I—Item 4. Controls and Procedures. In accordance with applicable SEC rules, this Amended Filing includes certifications from our Chief Executive Officer and Chief Financial Officer dated as of the date of this filing. Except for the items noted above, no other information included in the Original Filing is being amended by this Amended Filing. The Amended Filing continues to speak as of the date of the Original Filing and we have not updated the filing to reflect events occurring subsequently to the Original Filing date other than those associated with the restatement of the Company’s consolidated financial statements. Accordingly, this Amended Filing should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Filing. 2 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED MARCH 31, 2011 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Accounts receivable, related parties Joint-interest billings receivable, related parties, net Joint-interest billing receivable, net Assets held for sale Other current assets Total current assets Property and equipment: Equipment Pipelines Leasehold improvements Vehicles Office furniture Website Total property and equipment Less accumulated depreciation ) ) Property and equipment, net Oil and gas properties: Oil and gas properties, proved Oil and gas properties, unproved Capitalized asset retirement obligations Total oil and gas properties Less accumulated depletion and depreciation ) ) Oil and gas properties, net Other assets: Restricted cash – leasing program Restricted cash – drilling program Certificates of deposit Total other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS (CONTINUED) March 31, December 31, (Unaudited) (As Restated) (As Restated) Liabilities and Stockholders' Equity Current liabilities: Cash overdraft $ $ Accounts payable Accounts payable, related parties Revenues payable Interest payable, related party Liquidated damages payable Other payables Current portion of notes payable Current portion of notes payable, related party Total current liabilities Lease program deposits Drilling prepayments Notes payable Asset retirement obligations Derivative warrant liability 4,519,514 3,638,311 Total liabilities 17,995,897 16,350,877 Commitments and contingencies ( Note 8 ) Stockholders' equity: Preferred stock: $0.001 par value; 5,000,000 shares authorized; None issued and outstanding - - Common stock: $0.001 par value; 125,000,000 shares authorized; 33,660,801 shares issued and outstanding at March 31, 2011 and 33,610,801 shares at December 31, Additional paid-in capital Accumulated deficit (14,851,921 ) (13,307,891 ) Total stockholders' equity 5,105,094 6,629,124 Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, (As Restated) Revenues: Oil and gas $ $ Condensate and skim oil Transportation and gathering Total revenues Operating expenses: Lease operating expenses Pipeline operating expenses Cost of gas purchased for resale Depletion and depreciation General and administrative Total operating expenses Loss from operations ) ) Other income (expenses): Interest income Interest expense ) ) Liquidated damages ) ) Other income ) Changes in fair value of warrant derivative liability (881,203 ) - Total other income (expenses) (1,045,160 ) (144,754 ) Loss from continuing operations before income tax benefit (1,572,483 ) ) Income tax benefit - Loss from continuing operations ) ) Income (loss) from discontinued operations (net of tax expenses of $9,959 and $0, respectively) ) Net loss $ ) $ ) Basic and diluted loss per share: Loss from continuing operations (0.05 ) ) Income (loss) from discontinued operations ) Net loss $ (0.05 ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 6 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (As Restated) Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depletion and depreciation Accretion of discount on asset retirement obligations Stock issued for consulting services - Loss on abandonment of equipment - Gain on sale of equipment ) - Changes in fair value of warrant derivative liability 881,203 - Changes in operating assets and liabilities: Accounts receivable, trade ) ) Accounts receivable, related parties ) Joint-interest billing receivable, net - Joint-interest billings receivable, related parties, net ) Other current assets Accounts payable Accounts payable, related parties Revenues payable Interest payable, related party Liquidated damages payable Other payables ) Net cash provided by (used in) operating activities ) Investing Activities Additions to certificate of deposit ) ) Purchases of oil and gas properties ) ) Purchases of property and equipment - ) Proceeds from sale of property and equipment - Net cash used in investing activities ) ) Financing Activities Payments on notes payable ) ) Cash overdraft - Proceeds from borrowing on notes payable, related party - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $ $ Noncash disclosure - stock issued for consulting services $ $ - The accompanying notes are an integral part of these consolidated financial statements. 7 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 1.NATURE OF OPERATIONS Pegasi Energy Resources Corporation (“PERC”or the “Company”) is engaged in the exploration and production of natural gas and oil through the development of a repeatable, low-geological risk, high-potential project in the active East Texas oil and gas region.The Company's business strategy, which it designated as the “Cornerstone Project”, is to identify and exploit resources in and adjacent to existing or indicated producing areas within the Rodessa field area.PERC’s principals spent over three years and invested over $3.5 million in equity for data harvesting, prospect evaluation and acreage acquisitions for the Cornerstone Project. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a)Basis of Presentation The accompanying unaudited interim consolidated financial statements of PERC have been prepared in accordance with accounting principles generally accepted (“GAAP”) in the United States of America and the rules of the Securities and Exchange Commission (the “SEC”), and should be read in conjunction with PERC’s audited consolidated financial statements for the year ended December31, 2010, and notes thereto, which are included in the Company’s annual report on Form 10-K/A filed with the SEC on August 22 , 2011.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the Company’s consolidated financial position and the consolidated results of operations for the interim periods presented have been reflected herein.The consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.The notes to consolidated financial statements, which would substantially duplicate the disclosures required in the Company’s 2010 annual consolidated financial statements, have been omitted. b)New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.This standard requires reporting entities to provide information about movements of assets among Levels 1 and 2 of the three-tier fair value hierarchy established by SFAS No. 157 (FASB ASC 820).The guidance is effective for any interim and annual reporting periods that begin after December 15, 2009.The Company adopted ASU No. 2010-06 in the first quarter of 2010 and the adoption did not have a material impact on the Company’s disclosures.The standard also requires entities to provide a reconciliation of purchases, sales, issuance, and settlements of anything valued with a Level 3 method.This guidance is effective for fiscal years beginning after December 15, 2010, and for interim and periods within those fiscal years. The Company adopted the guidance in the first quarter of 2011 and the adoption did not have a material impact on the Company’s disclosures. c)Reclassifications Certain reclassifications have been made to the comparative consolidated financial statements to conform to the current period’s presentation. d)Derivative Instruments For derivative instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date, with changes in fair value recognized in earnings each reporting period. For warrant derivative instruments, the Company uses the Black-Scholes model to value the derivative instruments at inception and subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as a liability or as equity, is re-assessed at the end of each reporting period, in accordance with FASB ASC Topic 815, Derivatives and Hedging. Derivative instrument liabilities are classified in the balance sheet as current or non-current based on whether or not the net-cash settlement of the derivative instrument could be required within 12 months of the balance sheet date. e)Net Loss per Common Share Basic net loss per common share is calculated using the weighted average number of common shares outstanding during the period. The Company uses the treasury stock method of calculating fully diluted per share amounts whereby any proceeds from the exercise of stock options or other dilutive instruments are assumed to be used to purchase common shares at the average market price during the period. The dilutive effect of convertible securities is reflected in diluted loss per share by application of the if-converted method. Under this method, conversion shall not be assumed for the purposes of computing diluted loss per share if the effect would be anti-dilutive. For the quarters ended March 31, 2011 and March 31, 2010, the diluted loss per share is the same as basic loss per share, as the effect of common stock equivalents are anti-dilutive.For the quarters ended March 31, 2011 and March 31, 2010, the Company had potentially dilutive shares of , 28,056,477 and 11,446,415, respectively. 8 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 3. RESTATEMENT On August 10, 2011, the Company filed with the Securities and Exchange Commission (“SEC”) a Current Report on Form 8-K, to report management’s determination that the Company’s consolidated financial statements for the year ended December 31, 2010, included in its Annual Report on Form 10-K filed with the SEC on March 31, 2011 (the “2010 Form 10-K”),should notbe relied upon due to an error in such consolidated financial statements with respect to the accounting for common stock purchase warrants in connection with its December 2007 private placement (the “2007 Warrants”).The Company determined that the historical consolidated financial statements for the year ended December 31, 2010 included in the Company’s 2010 Form 10-K required restatement to properly record the 2007 Warrants as a derivative liability and to properly reflect the liability through an adjustment to Other Income/Expense in the Consolidated Statement of Operations. The Current Report on Form 8-K which the Company filed with the SEC on August 10, 2011 also reported management’s determination that the Company’s consolidated financial statements for the fiscal quarter ended March 31, 2011, included in its Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2011, filed with the SEC on May 16, 2011 (the “March 2011 Form 10-Q”) should not be relied upon due to an error in such financial statements with respect to the accounting for the 2007 Warrants. The Company has performed a complete assessment of its outstanding 2007 Warrants and has concluded that its outstanding 2007 Warrants are within the scope of Accounting Standards Codification 815-40, “Derivatives and Hedging – Contracts in Entity’s Own Equity” (“ASC 815-40”), formerly Emerging Issues Task Force Issue No. 07-05, “Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity’s Own Stock” (“EITF 07-05”), due to the inclusion in the Warrants of a provision requiring an adjustment to the number of shares and the exercise price of the 2007 Warrants in the event the Company issues common stock, non-excluded options or securities convertible into or exercisable for common stock, at a price per share lower than such exercise price.Accordingly, ASC 815-40, formerly EITF 07-05, which was effective as of January 1, 2009, should have been applied resulting in a reclassification of the warrants as a liability, measured at fair value, with changes in fair value recognized as part of other income or expense for each reporting period thereafter.The issuance of non-excluded stock options on December 24, 2010, and the issuance of stock to a third party in exchange for the fair value ofservices on March 1, 2011, triggered the anti-dilution protection rights which reduced the exercise price of the Warrants and increased the number of shares of common stock issuable upon exercise of the Warrants.As a result of the March 2011 adjustment the exercise price was adjusted from $0.42 to $0.40 and the number of shares issuable upon exercise of the Warrants increased from 19,182,350 to 20,141,468. This amended Quarterly Report on Form 10-Q/A for the fiscal quarter ended March 31, 2011 incorporates corrections made in response to the accounting errors described above by restating the Company’s consolidated financial statements presented herein for the fiscal quarter ended March 31, 2011.The corrections to the quarterly information in this amended Form 10-Q/A had no impact on the Company’s previously reported operations from oil and gas activities or cash flows for the periods being restated.However, a derivative liability has been recorded on the Consolidated Balance Sheet and a corresponding non-cash charge to Other Income/Expense has been reported on the Consolidated Statement of Operations. The following tables show the effects of the restatement on the Company's condensed consolidated balance sheet as of March 31, 2011, consolidated statements of operations and consolidated statements of cash flows for the three months ended March 31, 2011: PEGASI ENERGY RESOURCES CORPORATION CONDENSED CONSOLIDATED BALANCE SHEET As of March 31, 2011 As Previously Reported As Restated Derivative warrant liability - 4,519,514 Total liabilities 13,476,383 17,995,897 Accumulated deficit (10,332,407 ) (14,851,921 ) Total stockholders’ equity 9,624,608 5,105,094 9 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2 PEGASI ENERGY RESOURCES CORPORATION CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Three months ended March 31, 2011 As Previously Reported As Restated Changes in fair value of warrant derivative liability $ - $ (881,203 ) Total other income (expenses) (163,957 ) (1,045,160 ) Loss from continuing operations before income tax benefit (691,280 ) (1,572,483 ) Loss from continuing operations (681,321 ) (1,562,524 ) Net loss $ (662,827 ) $ (1,544,030 ) Basic and diluted loss per share $ (0.02 ) $ (0.05 ) The Company did not recognize any income tax benefits (expense) associated with the change in fair value of the warrant derivative liability in the three months ended March 31, 2011.Therefore, the restatement did not have an effect on the Company’s taxable income for the three months ended March 31, 2011. PEGASI ENERGY RESOURCES CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS Three months ended March 31, 2011 As Previously Reported As Restated Net loss $ (662,827 ) $ (1,544,030 ) Changes in fair value of warrant derivative liability - (881,203 ) Net cash provided by operating activities 285,713 285,713 4.NOTES PAYABLE, RELATED PARTY Notes payable, related party consisted of the following at: March 31, December 31, Note payable to Teton (the “Teton Renewal Note”) in the amount of $6,987,646 dated June 1, 2010, including interest at 8%, with all principal andinterest due on the maturity date of June 1, 2011 (however see third amendment below).Renewed original note which matured May 21, 2010.Secured by a stock pledge and security agreement. $ $ Original unsecured promissory note payable in the amount of $1 million dated October 14, 2009 to Teton (the “Teton Promissory”).Additional funds added by amendment two to the note results in funds available of $1.5 million, including interest of 6.25%, with all interest and principal due on the maturity date of April 2, 2011 (however see fifth amendment below). Total notes payable, related party Less current portion ) ) Total long-term notes payable, related party $
